Citation Nr: 9908701	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a hiatal hernia, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for a sinus condition, 
to include chronic sinusitis and allergic rhinitis, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue, to 
include chronic fatigue syndrome, due to undiagnosed illness.

5.  Entitlement to service connection for nausea due to 
undiagnosed illness.

6.  Entitlement to service connection for bleeding gums due 
to undiagnosed illness.

7.  Entitlement to service connection for difficulty 
breathing due to undiagnosed illness.

8.  Entitlement to service connection for sleeplessness due 
to undiagnosed illness.

9.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

10.  Entitlement to service connection for sore joints due to 
undiagnosed illness.

11.  Entitlement to service connection for a bladder 
condition due to undiagnosed illness.
  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately nine months of active duty, to 
include the periods between September 1981 and December 1981, 
and from December 1990 to June 1991, with intervening and 
subsequent periods of service with the National Guard.  He 
served in the Southwest Asia theater of operations from 
January 14, 1991 to June 6, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 1995, the RO denied a claim 
of entitlement to service connection for a hiatal hernia.  In 
December 1996, the RO denied claims of entitlement to service 
connection for hearing loss, chronic fatigue, chronic nausea, 
a sinus condition, sore joints, bleeding gums, difficulty 
breathing, a bladder condition, sleeplessness and memory 
loss, with all claims except the claim for hearing loss as 
due to undiagnosed illness.

Based on the Board's review of the issues on appeal and the 
applicable laws, it has framed the issues as stated on the 
cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In an April 1994 unappealed decision, the RO denied 
entitlement to service connection for inter alia a sinus 
infection, chronic fatigue, nausea, bleeding gums, sore 
joints and a kidney condition/bladder infection. 

3.  The veteran's application to reopen his claim for a sinus 
infection, chronic fatigue, nausea, bleeding gums, sore 
joints and a bladder infection due to an undiagnosed illness 
was received in October 1996; subsequent to April 1994, 
regulations at 38 C.F.R. § 3.317 governing the adjudication 
of service connection for undiagnosed illness claims became 
effective and now provide a new basis for establishing 
entitlement to benefits.

4.  The veteran is not shown to have hearing loss.

5.  There is no medical evidence of a nexus between the 
veteran's hiatal hernia and any period of active military 
service.

6.  The preponderance of the evidence is against the 
veteran's claim that he has chronic fatigue syndrome, or that 
he has chronic sinusitis and allergic rhinitis that are 
causally or etiologically related to any incident of service.

7.  The claims file does not contain competent evidence 
showing that the veteran currently suffers from a chronic 
condition involving nausea, bleeding gums, difficulty 
breathing, sleeplessness, memory loss, sore joints, chronic 
fatigue or a bladder condition which cannot be attributed to 
a known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  The RO's April 1994 decision, which denied entitlement to 
service connection for a sinus infection, chronic fatigue, 
nausea, bleeding gums, sore joints and a kidney 
condition/bladder infection, is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991).

2.  The veteran's current claims for service connection for a 
sinus infection, chronic fatigue, nausea, bleeding gums, sore 
joints and a bladder infection due to an undiagnosed illness 
are separate and distinct claims from the one denied in April 
1994 on the basis of changed regulations, and the claims for 
a sinus infection, chronic fatigue, nausea, bleeding gums, 
sore joints and a bladder infection due to an undiagnosed 
illness are reopened.  38 C.F.R. § 3.103(a) (1998).

3.  The veteran's claims of entitlement to service connection 
for a hiatal hernia and hearing loss are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A hiatal hernia, a chronic sinus condition (to include 
chronic sinusitis and allergic rhinitis), and chronic 
conditions involving nausea, bleeding gums, difficulty 
breathing, fatigue (to include chronic fatigue syndrome), 
sleeplessness, memory loss, sore joints and a bladder 
condition were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R.            
§§ 3.303, 3.317 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hiatal Hernia and Hearing Loss

The Board initially notes that the veteran's claim of 
entitlement to service connection for a hiatal hernia due to 
an undiagnosed illness is the subject of part II of this 
opinion, infra.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A.     §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Veterans 
Appeals' case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).
 
The threshold question which must be answered as to this 
issue is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See  Epps v. Gober, 126 F.3d. 1464 
(1997).

The veteran's service medical records include 
"redeployment" and "periodic" examination reports, dated 
in May 1991 and December 1994, respectively, which show that 
the veteran's ears and eardrums, and his abdomen and viscera, 
were clinically evaluated as normal.  In "reports of medical 
history" accompanying each examination report (which were 
signed by the veteran), he denied having either frequent 
indigestion or stomach trouble, as well as ear trouble and 
hearing loss.   In each case he stated that he was in good 
health and not taking any medications.  In a Southwest Asia 
demobilization/redeployment medical evaluation report, signed 
by the veteran and dated in May 1991, the veteran indicated 
that he did not have stomach pain, nausea, diarrhea or bloody 
bowel movements.  The remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
of a hiatal hernia or hearing loss.  

A.  Hiatal Hernia

Post-service medical reports include a surgical pathology 
report from the Clinical Laboratory of the Black Hills, dated 
in March 1994, which shows that the veteran was diagnosed 
with a hiatal hernia.  A VA operation report, dated in March 
1994, indicates that the veteran underwent an endoscopy after 
complaints of nausea and fatigue, and that his upper 
gastrointestinal series was negative.  His diagnoses were 
ulcerative esophagitis and small hiatal hernia.  A VA 
outpatient report, dated in July 1995, includes an assessment 
of a hiatal hernia with reflux.

The claim for a hiatal hernia must be denied as not well 
grounded because the claims file does not contain any 
competent evidence showing that there is a nexus between the 
veteran's hiatal hernia and his service.  There is no record 
of complaints, treatment, or a diagnosis involving a hiatal 
hernia in the veteran's service medical records.  
Furthermore, the first diagnosis of a hiatal hernia is dated 
in March 1994.  This is approximately two years and ten 
months after separation from service.  Accordingly, this 
claim must be denied as not well grounded.

B.  Hearing Loss

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz are 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (1998).

A review of the veteran's May 1991 "redeployment" 
examination report shows that audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
5
0
0
5
5

A review of the veteran's February 1994 VA audiological 
examination report shows that audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
0
10
10
LEFT
N/A
0
0
10
10

Speech audiometry revealed a speech recognition ability of 
100 percent in the left and right ears, respectively.  
Average decibel loss was 6.25 in the right ear and five 5 in 
the left ear.  The examiner stated that the veteran had 
hearing within normal limits, bilaterally.

A review of the veteran's December 1994 "periodic" 
examination report shows that audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
8
8
6
8
LEFT
12
10
8
10
10

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Brammer 
 v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The claim for hearing loss 
must be denied as not well grounded because the claims file 
does not contain any competent evidence showing that the 
veteran has hearing loss, as defined in 38 C.F.R. § 3.385.  
Thus, hearing loss is not shown during service, nor is 
hearing loss shown to have become manifest to a compensable 
degree within a year of separation from active duty service.  
See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Accordingly, this 
claim must be denied as not well grounded.

C.  Conclusion

The Board has considered the veteran's statements submitted 
in support of his argument that he has a hiatal hernia and 
hearing loss as a result of his service.  However, while the 
veteran's statements represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence that relate the claimed conditions to service.  
Savage, supra.  Although lay evidence is acceptable to prove 
the occurrence of an injury during service, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as a diagnosis or an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
a hiatal hernia and hearing loss must be denied as not well 
grounded. 

In denying these claims as not well grounded, the Board 
acknowledges that it has considered and denied these appeals 
on a grounds different from that of the RO.  However, the 
appellant has not been prejudiced by the decisions.  This is 
because in assuming that the claims were well grounded, the 
RO accorded the claimant greater consideration than his 
claims in fact warranted under the circumstances.   Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this 
claim to the RO for consideration of the issue of whether the 
appellant's claim is well grounded would be pointless and, in 
light of the law cited above, would not result in 
determinations favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  Further, the Court 
of Veterans Appeals has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In other words, medical diagnoses of current disability and 
medical evidence linking such current disability to service 
is needed to render the claims well-grounded.  The Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well-ground his service connection 
claims.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

In closing, the Board stresses that the "duty to assist" 
set forth at 38 U.S.C.A. § 5107(b), is not triggered until 
the veteran fulfills his duty of submitting a claim that is 
well-grounded.  Moreover, the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Hiatal Hernia, Sinus Condition, Chronic Fatigue, Nausea, 
Bleeding 
Gums, Difficulty Breathing, Sleeplessness, Memory Loss, Sore 
Joints, 
Bladder Condition - Due to Undiagnosed Illness

As a preliminary matter, the Board notes that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Further, the record 
incudes post-service medical evidence of treatment for 
complaints of symptoms claimed as disabilities due to 
undiagnosed illness.  In view of the particular nature of the 
claimed disability and the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 regarding service connection for disability 
due to undiagnosed illnesses for such veterans, the Board 
finds that the veteran's claims are well-grounded under 38 
U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in May 1995, the RO 
sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  
Also, in July 1995, the RO sent a request for medical records 
from the veteran's service with the National Guard, and 
additional service medical records were subsequently 
obtained.  In summary, a review of the claims file shows that 
the RO has obtained all identified records of treatment.  
Based on the foregoing, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

In an unappealed decision, dated in April 1994, the RO denied 
the veteran's claims of entitlement to service connection for 
inter alia a sinus infection, chronic fatigue, nausea, 
bleeding gums, sore joints and a kidney condition/bladder 
infection.  In December 1996, the RO essentially reopened 
these claims and denied them on the merits.  

The Board notes that subsequent to the RO's April 1994 
decisions, the regulation pertaining to the processing of 
claims based on exposure to environmental agents in the 
Persian Gulf War and claims from undiagnosed illness was 
amended on an emergency basis in April 1997.  See 38 C.F.R. § 
3.317; "Compensation for Certain Undiagnosed Illnesses," 62 
Fed. Reg. 23138-23139 (1997) (effective Nov. 2, 1994, 
codified at 38 C.F.R. § 3.317(a)(1)(i), retroactively 
extending presumptive period for service connection for 
certain undiagnosed illnesses to December 31, 2001); see also 
63 Fed.Reg. 11122-11123 (March 6, 1998) (final rule); VBA 
Circular 20-92-29 (10/11/94) (revised effective July 2, 
1997).  When a provision of law or regulation creates a new 
basis of entitlement to veterans' benefits, as is the case 
here through the liberalization of the requirements for 
entitlement to benefits, a claim under the new law is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  See Spencer v. Brown, 
4 Vet. App. 283 (1993); aff'd 17 F. 3d 368 (Fed. Cir. 1994).  
Accordingly, the Board affirms the RO's implicit finding in 
December 1996 that the veteran has filed new claims for a 
hiatal hernia, sinus infection (recharacterized as stated on 
the cover page of this decision), chronic fatigue, nausea, 
bleeding gums, and sore joints, and the Board proceeds with 
its review of the evidence on a de novo basis.  See Spencer, 
4 Vet. App. at 288-89; Sawyer v. Derwinski, 1 Vet. App. 130, 
133 (1991).  Furthermore, in view of the following decision, 
the Board finds that the veteran has not been prejudiced by 
the failure to clearly articulate its finding in the December 
1996 rating decision to the effect that new claims for a 
sinus condition, chronic fatigue, nausea, bleeding gums, and 
sore joints had been filed.  See Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993). 

In addition, it does not appear that a Supplemental Statement 
of the Case (SSOC) or other communication from the RO has 
notified the veteran or his representative of the 
aforementioned regulatory amendments.  Before entering an 
order denying the veteran's undiagnosed illness claims, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the agency of original jurisdiction (the RO) would prejudice 
the veteran in the course of his appeal.  See Bernard, supra.  
In doing so, it must apply the precedent opinion of 
VAOPGCPREC 16-92 (57 Fed. Reg. 49747 (1992)).  See 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 19.5 (1998).  Whether the 
Board is required to remand a case "to cure a deficiency in 
the statement of the case" depends "on the circumstances of 
the individual case."  VAOPGCPREC 16-92, para. 19.  If the 
Board can fairly conclude that the veteran has not been 
prejudiced by omission from the SSOC of a pertinent 
regulatory citation, it may properly render a decision.  
Bernard, 4 Vet. App. at 394 (citing VAOPGCPREC 16-92; 
Thompson v. Derwinski, 1 Vet. App. 251 (1991)).  

The Board's decision to deny service connection for a hiatal 
hernia, a sinus condition, chronic fatigue, nausea, bleeding 
gums, difficulty breathing, sleeplessness, memory loss, sore 
joints and a bladder condition due to undiagnosed illness is 
based upon lack of competent evidence indicating that the 
veteran has chronic conditions involving the claimed symptoms 
and, in some cases, that the claimed chronic conditions have 
been attributed to diagnosed illnesses which are not 
otherwise related to service.  Therefore, for the purposes of 
this decision, there are no issues in these claims which 
involve the presumptive period for undiagnosed illness 
claims, and the Board's decision is unaffected by application 
of the recent amendments to 38 C.F.R. § 3.317.  Accordingly, 
as the Board has found that the preponderance of the evidence 
does not show that the veteran has chronic conditions 
involving a hiatal hernia, a sinus condition, chronic 
fatigue, nausea, bleeding gums, difficulty breathing, 
sleeplessness, memory loss, sore joints or a bladder 
condition due to undiagnosed illness, any error by the RO, 
such as failure to provide adequate notice of the need to 
submit evidence or argument in order to address the revised 
version of 38 C.F.R. § 3.317, is harmless, and the veteran 
has not been prejudiced by its rendering of a decision on 
these issues.  Therefore, there is no requirement to remand 
this case to the RO for issuance of an SSOC.

The veteran's service medical records show that he was 
treated for a possible bladder infection in May 1991.  Other 
service medical records include "redeployment" and 
"periodic" examination reports, dated in May 1991 and 
December 1994, respectively, which show that the veteran's 
nose, sinuses and throat, and genitourinary system were 
clinically evaluated as normal.  In "reports of medical 
history" accompanying each examination report (which were 
signed by the veteran), he denied having chronic or frequent 
colds, intestinal trouble, frequent or painful urination, 
sinusitis or shortness of breath, and he stated that he was 
in good health and not taking any medications.  In a 
Southwest Asia demobilization/redeployment medical evaluation 
report, signed by the veteran and dated in May 1991, the 
veteran indicated that he did not have a cough or sinus 
infection, or urinary problems.  The remainder of the service 
medical records are silent as to complaints, treatment or a 
diagnosis of the claimed conditions. 

Records from the Rapid City Medical Center, dated between 
1993 and 1994, show that the veteran was treated on two 
occasions for complaints relating to his sinuses, and that 
the diagnosis was acute and chronic sinusitis.  In August 
1994, he was diagnosed with allergic rhinitis.  In December 
1994, he was advised to quit smoking.

A report from the Clinical Laboratory of the Black Hills, 
dated in March 1994, shows that the veteran was diagnosed 
with a hiatal hernia.

A VA examination report, dated in March 1994, is remarkable 
for diagnoses noting minimal evidence of a sinus infection, 
and fatigue without a specific cause.  The examiner indicated 
that a kidney infection could not be found, and that bleeding 
gums were not found.  

A VA examination report, dated in April 1995, contains 
diagnoses which noted that the veteran reported that he had 
history of fatigue, sleeplessness, depression and joint pains 
which he related to his Persian Gulf service.

A.  Inception During Service- Chronic Sinusitis, 
Allergic Rhinitis, Chronic Fatigue Syndrome

The Board initially notes that the veteran's claim for a 
hiatal hernia on a direct basis was discussed in part I, 
supra, of this opinion.  

The Board points out that, to the extent that the veteran has 
raised the issues of entitlement to service connection for 
chronic sinusitis and allergic rhinitis due to undiagnosed 
illness, these are diagnosed illnesses which may be granted 
service connection on a "direct" basis under 38 C.F.R. 
§ 3.303.  In addition, chronic fatigue, in the form of a 
diagnosed illness known as chronic fatigue syndrome, may be 
granted service connection under 38 C.F.R. § 3.303.  See 38 
C.F.R. § 4.88a (1998).  Accordingly, the Board initially will 
first consider whether service connection is warranted for 
chronic sinusitis, allergic rhinitis and/or chronic fatigue 
syndrome on a direct basis, without regard to 38 C.F.R. 
§ 3.317. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a). 

For a showing of chronic disease during service there is 
required a combination of manifestations sufficient to 
identity the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  38 C.F.R. § 3.303(b).  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With regard to chronic fatigue syndrome (CFS), the Board 
finds that the veteran does not have this disability.  
Service medical records are silent for complaints, treatment 
or a diagnosis of CFS.  In a Southwest Asia 
demobilization/redeployment medical evaluation report, signed 
by the veteran and dated in May 1991, the veteran indicated 
that he did not have fatigue.  A March 1994 letter from a VA 
readjustment therapist states that the veteran has chronic 
fatigue syndrome.  VA outpatient records, dated in December 
1995, and April and October of 1996, contain notations of 
CFS.  However, the Board notes that when read in context, 
these "diagnoses" appear to have been based on the 
veteran's complaints.  These "diagnoses" are without 
citation to clinical findings or laboratory tests, and two of 
these "diagnoses" appear in conjunction with notations 
indicating that there was a suspected link between the 
veteran's reported fatigue and psychiatric complaints.  
Furthermore, VA outpatient reports, dated in September 1992, 
show that the veteran sought treatment for complaints of 
depression and sleep difficulties relating to the 
finalization of his divorce in April 1992.  In addition, 
outpatient reports contain notations of sleep apnea and 
hypoxia, and review of a VA post-traumatic stress disorder 
(PTSD) examination report, dated in March 1994, and a VA 
psychological evaluation report, dated in May 1995, shows 
that the veteran's complaints were determined to be somatic.  
The relevant Axis I diagnosis in the May 1995 report was 
"undifferentiated somatoform disorder (fatigue)."  
("Somatoform" refers to psychogenic symptoms resembling 
those of physical disease.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196-197 (1997) (citing Dorland's Illustrated 
Medical Dictionary 1545 (28th ed. 1994)).  The Board 
therefore finds that the probative value of the veteran's 
psychological testing and psychiatric examination, which 
indicate that the veteran's fatigue is due to a somatoform 
disorder, and the other evidence of record which shows that 
the veteran has been treated for depression that is related, 
at least in part, to his divorce, outweigh the diagnoses of 
chronic fatigue syndrome in the VA outpatient reports and the 
letter from the VA readjustment therapist.  Accordingly, the 
Board finds that the preponderance of the evidence shows that 
the veteran does not have CFS.  To the extent that he may 
have intended to file a claim for this disorder, his claim 
must therefore be denied.

As for the claims for chronic sinusitis and allergic 
rhinitis, the Board is unable to find that either of these 
disabilities were shown during the veteran's service.  In 
this regard, the Board notes that although the veteran was 
treated for allergy symptoms while serving with his National 
Guard unit in June 1993 and June 1994, it is unclear whether 
he was on inactive duty training or active duty for training 
at this time, and in any event, service connection is not 
warranted as treatment for allergy symptoms is not shown to 
have represented a chronic respiratory disorder.

Further, the Board is unable to find that a continuity of 
symptomatology is otherwise demonstrated after service to 
link chronic sinusitis or allergic rhinitis to the veteran's 
service.  38 C.F.R. § 3.303(b).  The first medical evidence 
of treatment involving chronic sinusitis or allergic rhinitis 
is found in a VA outpatient treatment record dated in August 
1992, approximately one year and two months after separation 
from service, and the claims file does not otherwise contain 
a medical opinion which relates any current chronic sinusitis 
or allergic rhinitis to the veteran's service.  

The only other evidence in support of the veteran's claims 
are his own statements.  In reaching this decision the Board 
considered the veteran's arguments, implicit or explicit, 
that he has had chronic sinusitis, allergic rhinitis and CFS 
since his service.  However, the probative value of his 
statements is outweighed by the evidence which shows that he 
does not have CFS, that the first record of treatment for any 
of the other claimed disorders is dated one year and two 
months after separation from service, that he did not report 
that he had any of the claimed disabilities at the time of 
his periodic examination in December 1994, and that no 
competent evidence has been submitted which links his chronic 
sinusitis or allergic rhinitis to his service.  Accordingly, 
the elements required to establish service connection under 
38 C.F.R. § 3.303 have not been satisfied, and service 
connection is not warranted on the basis of inception during 
service. 

B.  Hiatal Hernia, Sinus Condition, Chronic Fatigue, Nausea, 
Bleeding Gums, Difficulty Breathing, Sleeplessness, Memory 
Loss, Sore Joints, 
Bladder Condition - Due to Undiagnosed Illness

Pursuant to 38 C.F.R. § 3.317, service connection may be 
established for chronic disability resulting from undiagnosed 
illness which cannot be attributed to any know clinical 
diagnosis and which became manifest either during active 
service in the Southwest Asia theater or operations during 
Persian Gulf war, or to a degree of 10 percent or more not 
later than December 31, 2001.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R.      § 3.317 (1998).

The veteran essentially asserts that he has a hiatal hernia, 
a sinus condition, chronic fatigue, nausea, bleeding gums, 
difficulty breathing, sleeplessness, memory loss, sore joints 
and a bladder condition due to undiagnosed illness.  The 
Board initially notes that the veteran's claim for a hiatal 
hernia due to undiagnosed illness under 38 C.F.R. § 3.317 may 
not be allowed as a matter of law, as a hiatal hernia is by 
its very nature a diagnosed illness, and service connection 
may be granted under 38 C.F.R. § 3.317 only for disabilities 
due to undiagnosed illnesses exhibited by Persian Gulf 
veterans.  Therefore, the Board finds that the provisions of 
this section are not for application with regard to his claim 
for a hiatal hernia due to undiagnosed illness.  Similarly, 
the claims file contains several medical reports that 
attribute the veteran's nausea, sinus symptoms, bleeding 
gums, difficulty breathing, and chronic fatigue to specific 
disease processes and/or a psychiatric disorder.  
Specifically, the veteran has been noted to have reflux 
esophagitis, sinusitis, allergic rhinitis, chronic early 
periodontitis, sleep apnea and a somatoform disorder.  These 
disabilities have either not been claimed as related to 
service, or have been found not to be related to service in 
the preceding portion of this decision.  Moreover, with the 
exception of chronic fatigue, the veteran himself has 
submitted no objective evidence, whether medical or non-
medical, to show that he has an undiagnosed illness from his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  In this regard, the veteran's April 
1995 VA examination report contains diagnoses which noted 
symptoms of sleeplessness and joint pain "by history" only.  
The examiner did not make a finding that the veteran has a 
chronic condition involving any of the claimed symptoms.  In 
other words, the claims file does not contain a competent 
medical opinion indicating that the veteran has a chronic 
disorder involving a hiatal hernia, a sinus condition (to 
include chronic sinusitis and allergic rhinitis), nausea, 
bleeding gums, difficulty breathing, sleeplessness, memory 
loss, sore joints, or a bladder condition, due to an 
undiagnosed illness which exists as a separate disability, 
and it is clear from the medical record that there are no 
objective indications capable of independent verification 
within the meaning of 38 C.F.R. § 3.317 to otherwise allow 
for attributing the veteran's complaints of a hiatal hernia, 
a sinus condition, nausea, bleeding gums, difficulty 
breathing, sleeplessness, memory loss, sore joints or a 
bladder condition to an undiagnosed illness.  

With regard to the veteran's claim for chronic fatigue, as 
previously noted, VA outpatient reports dating as far back as 
September 1992 show that the veteran sought treatment for 
complaints of depression and sleep difficulties relating to 
the finalization of his divorce in April 1992.  In addition, 
VA outpatient reports contain notations of sleep apnea and 
hypoxia, and review of a VA PTSD examination report, dated in 
March 1994, and a VA psychological evaluation report, dated 
in May 1995, shows that the veteran was determined to have 
somatic complaints.  The relevant Axis I diagnosis in the 
March 1994 report was "undifferentiated somatoform disorder 
(fatigue)."  The Board therefore finds that the 
preponderance of the evidence shows that the veteran does not 
have chronic fatigue due to an undiagnosed illness.

As service connection may be granted under 38 C.F.R. § 3.317 
only for disabilities due to undiagnosed illnesses exhibited 
by Persian Gulf veterans, the Board finds that the veteran's 
claims for service connection under the provisions of 38 
C.F.R.     § 3.317 must be denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 16 -


